Crew III, J. P.
Appeal from a decision of the Family Court of Otsego County (Scarzafava, J.), entered November 23, 1999, which, inter alia, dismissed petitioner’s application, in a proceeding pursuant to Family Court Act article 6, for modification of a prior order concerning the custody of her son.
By order entered July 26, 2000, Family Court (Bartlett, III, J.) granted sole custody of petitioner’s child to the child’s paternal grandmother. Accordingly, the instant appeal is moot and the Law Guardian’s motion to dismiss the appeal on that basis is granted. To the extent that petitioner contends that the July 26, 2000 order constitutes a de facto termination of her parental rights and denies her due process, her remedy, if any, lies in an appeal from that order.
*608Peters, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the motion is granted and the appeal is dismissed, as moot, without costs.